Citation Nr: 1422200	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a sleeping disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for an intestinal disorder, to include irritable bowel syndrome (IBS), including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness.

4.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, and/or a result of exposure to mustard gas.

6.  Entitlement to service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness and/or a result of exposure to mustard gas.

7.  Entitlement to service connection for memory loss, including as due to a qualifying chronic disability to include undiagnosed illness and/or a result of exposure to mustard gas.

8.  Entitlement to service connection for a bilateral knee disorder, claimed as bilateral knee muscle and joint pain, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for a right ankle disorder, claimed as right ankle muscle and joint pain, including as due to a qualifying chronic disability to include undiagnosed illness.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page, given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran was not exposed to mustard gas during service.

3.  The Veteran does not have a currently diagnosed sleeping disorder.

4.  The Veteran does not have a qualifying chronic disability characterized by sleeping impairment, including resulting from an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

5.  The Veteran does not have a currently diagnosed intestinal disorder.

6.  The Veteran does not have a qualifying chronic disability characterized by symptoms of an intestinal disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness, that has manifested to a degree of 10 percent disabling or more.

7.  The Veteran does not have a currently diagnosed headache disorder.

8.  The Veteran does not have a qualifying chronic disability characterized by symptoms of a headache disorder, including resulting from an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

9.  The Veteran does not have a currently diagnosed fatigue disorder.

10.  The Veteran does not have a qualifying chronic disability characterized by symptoms of a fatigue disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness.

11.  The Veteran has current miscellaneous skin lesions, including a small wart on the left index finger, a small varicose vein on the right ankle, a small callous on the right foot consistent with shoe rubbing, and a small seborrheic keratosis on the left lower leg.

12.  There was no in-service skin injury or disease.

13.  The Veteran's miscellaneous skin lesions, including a small wart on the left index finger, a small varicose vein on the right ankle, a small callous on the right foot consistent with shoe rubbing, and a small seborrheic keratosis on the left lower leg, are not related to service.

14.  The Veteran does not have a currently diagnosed memory loss disorder.

15.  The Veteran does not have a qualifying chronic disability characterized by symptoms of a memory loss disorder, including resulting from an undiagnosed illness, that has manifested to a degree of 10 percent disabling or more.

16.  The Veteran has current bilateral degenerative joint disease and patellofemoral syndrome in the knees.

17.  There was no in-service knee injury or disease.

18.  Symptoms of bilateral knee degenerative joint disease were not chronic in service.

19.  Symptoms of bilateral knee degenerative joint disease were not continuous after service separation.

20.  Bilateral knee degenerative joint disease did not manifest to a compensable degree within one year following separation from service.

21.  The Veteran's bilateral knee degenerative joint disease and patellofemoral syndrome are not related to service.

22.  The Veteran has a current chronic right ankle strain disorder.

23.  There was no in-service right ankle injury or disease.

24.  The Veteran's chronic right ankle strain disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleeping disorder, including as due to a qualifying chronic disability to include undiagnosed illness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  The criteria for service connection for an intestinal disorder, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

3.  The criteria for service connection for a headache disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).

4.  The criteria for service connection for a fatigue disorder, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, and/or exposure to mustard gas, have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.316, 3.317 (2013).

5.  The criteria for service connection for a skin disorder, including as due to a qualifying chronic disability to include undiagnosed illness, and/or exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.316, 3.317 (2013).

6.  The criteria for service connection for a memory loss disorder, including as due to a qualifying chronic disability to include undiagnosed illness, and/or exposure to mustard gas, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.316, 3.317 (2013)

7.  The criteria for service connection for bilateral knee degenerative joint disease and patellofemoral syndrome, claimed as bilateral knee muscle and joint pain, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).  

8.  The criteria for service connection for the chronic right ankle strain disorder, claimed as right ankle muscle and joint pain, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a June 2009 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The VCAA notice letter specifically informed the Veteran about the evidence necessary to substantiate a claim for service connection for PTSD as well the evidence necessary to substantiate a claim for service connection based on Gulf War undiagnosed illnesses.  The VCAA notice letter included provisions for disability ratings and for the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in March 2010, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran was afforded a VA examination in January 2010 to address the claims for service connection for a skin disorder, memory loss, and muscle and joint pain of the right ankle and bilateral knees.  The VA examiner reviewed the claims file, interviewed the Veteran about past and current symptomatology, and conducted a physical examination of each of the claimed disorders.  The VA examiner provided diagnoses, observations, and all required opinions, along with supporting rationale.  An addendum opinion was provided for this examination in May 2010 to provide additional details.  VA also examined the Veteran in December 2011 in relation to the claims for service connection for headaches, an intestinal disorder, muscle and joint pain of the right ankle and bilateral knees, and a sleeping disorder.  Similarly, the December 2011 VA examiner reviewed the claims file, interviewed the Veteran about past and current symptomatology, and conducted a physical examination of each of the claimed disorders.  Opinions as to each disorder were provided along with supporting rationale.  Accordingly, the Board finds that the January 2010 and December 2011 VA examination reports and medical opinions are adequate and no further medical examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.





Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  

For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Veteran's DD Form 214 reflects service in Operation Desert Shield/Storm from September 1990 to March 1991, and receipt of the Southwest Asia Service Medal.  The Veteran has submitted statements reflecting service in the Southwest Asian Theater of operations, including Saudi Arabia.  See May 2009 VA Form 21-4138, October 2009 VA Form 21-4138.  Thus, for purposes of the discussion below, the Board finds that the Veteran is a Persian Gulf veteran.

Additionally, the Veteran asserted potential exposure to harmful chemicals while serving in the Persian Gulf War, and the RO construed this statement as an assertion of exposure to mustard gas.  See October 2009 VA Form 21-4138.  VA requires that claims for service connection based upon mustard gas exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a) (2013), or if a veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  

In this case, the Veteran has not claimed service connection for, nor been diagnosed with, chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.  See 38 C.F.R. § 3.316(a).  Also, after the RO requested confirmation of the Veteran's exposure to mustard gas in December 2009, the response was negative.  The Veteran stated that he was present during a chemical alarm while deployed during the Persian Gulf War, but did not specify what chemicals he may have been exposed to.  See October 2009 VA Form 21-4138.  For these reasons, the Board finds that the Veteran was not exposed to mustard gas during service, and further analysis of the claims for service connection under this theory are not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

Service Connection for a Sleeping Disorder

The Veteran asserts that he has had sleeping problems since 1998.  See April 2009 letter.  The Veteran has described nightmares related to service in the Gulf War that wake him up at night.  See id.  The Veteran separated from active service in 1991.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed sleeping disorder.  The Veteran's April 2009 letter describes symptoms including nightmares that were present "from 1998 up until around 2007."  During the April 2011 VA PTSD examination, the Veteran reported sleeping problems which he believed to be associated with PTSD that lasted from approximately 1998 to 2008, and further specifying that he was presently asymptomatic.  A sleeping disorder was not diagnosed during either the April 2011 VA PTSD examination or the December 2011 VA PTSD examination that specifically addressed the Veteran's contention of a sleeping disorder.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, the Board notes that the issue of service connection for an acquired psychiatric disorder is being remanded for further development.  Sleeping difficulty has been described by the Veteran as a symptom of PTSD as opposed an independent disorder.  See, e.g., April 2009 letter.  If service connection for an acquired psychiatric disorder is granted, then it will be rated under a Diagnostic Code in 38 C.F.R. § 4.130 (2013), which includes disability rating criteria that consider sleep impairment.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Even in the absence of a currently diagnosed sleeping disorder, the Board has considered 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for an undiagnosed illness characterized by sleeping disturbances.  Symptoms of sleep impairment are not sufficiently like or similar to the chronic multisymptom illnesses contemplated under 38 C.F.R. § 3.317(a)(2)(i)(B) to be considered as such.  Here, the Board finds that the Veteran does not have a qualifying chronic disability characterized by sleeping disturbances that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

First, the Board finds that an undiagnosed illness characterized by sleeping impairment did not manifest while the Veteran was serving in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an undiagnosed illness characterized by sleep impairment.  In addition, the Veteran's earliest estimate of the onset sleep impairment was 1998, which is several years after service separation.  See June 2009 VA Form 21-4138.

Second, the Board finds that sleeping disorder symptoms have not manifested to a degree of 10 percent or more.  Disorders characterized by sleep impairment are rated under 38 C.F.R. § 4.130, which contemplates sleep impairment and other symptoms of mental disorders.  Under 38 C.F.R. § 4.130, a 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Here, the evidence does not demonstrate that the Veteran's sleep impairment is treated with continuous medication.  Moreover, other than stating that the nightmares occurred, the Veteran has not asserted and the record does not otherwise indicate that nightmares affected social or occupational functioning.  As a result, the Board finds that the evidence does not support a finding that the symptoms of a sleeping disorder have met or more nearly approximated the criteria for a 10 percent disability rating before December 31, 2016.  See 38 C.F.R. § 4.130. 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed sleeping disorder and that sleeping impairment did not manifest in the Southwest Asian Theater, or manifest to a degree of 10 percent or more before December 31, 2016.  Accordingly, the criteria for service connection for a sleeping disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Intestinal Disorder

The Veteran asserts that he began experiencing irritable bowels several years after service in April 1998.  See June 2009 VA Form 21-526; April 2009 letter.  He contends that symptoms including diarrhea, constipation, bloating, and nausea are related to service in the Gulf War.  See June 2010 letter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed intestinal disorder.  During the January 2011 VA examination, the VA examiner noted an intestinal condition.  The examination report reflects an earlier diagnosis of osmotic diarrhea that was treated with dietary changes in 2002, and on interview at the January 2011 VA examination, the Veteran reported no consistent issues with the bowels.  The Veteran stated that he currently experiences two episodes of diarrhea per year.  As the VA examiner reviewed the Veteran's intestinal disorder symptoms and did not list a diagnosis other than biannual episodes of osmotic diarrhea, and because no other intestinal disorders are diagnosed in the record, the Board finds that the Veteran does not have a currently diagnosed intestinal disorder.  As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.

Even in the absence of a currently diagnosed intestinal disorder, the Board has considered 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for an undiagnosed illness or a medically unexplained chronic multi-symptom illness characterized by osmotic diarrhea.  Here, the Board finds that the Veteran does not have a qualifying chronic disability characterized by symptoms of an intestinal disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness, that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

The Board finds that the Veteran's intestinal disorder symptoms including diarrhea, constipation, bloating, and nausea did not manifest during active service in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an intestinal disorder.  Moreover, the Veteran has consistently reported that diarrhea, constipation, bloating, and nausea symptoms did not begin until 1998, or 1993 at the earliest estimation.  See June 2009 VA Form 21-526, June 2009 VA Form 21-4138; December 2011 VA examination report.  In either case, the evidence does not support a finding that symptoms of an intestinal disorder became manifest in the Southwest Asian Theater.

The Board next finds that symptoms of an intestinal disorder have not manifested to a degree of 10 percent or more.  Under Diagnostic Code 7319, a 10 percent disability evaluation is warranted for moderate symptoms of irritable colon syndrome, characterized by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114 (2013).  As noted above, the Veteran's intestinal disorder symptoms are currently characterized by two episodes of osmotic diarrhea per year.  At the most severe point from 1993 to 1994, the Veteran reported three to four episodes of diarrhea per year.  See December 2011 VA examination report.  The Board finds that three to four episodes of diarrhea per year do not meet or more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7319; therefore, the evidence does not support a finding that symptoms of an intestinal disorder manifested to a degree of 10 percent or more not later than December 31, 2016.

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed intestinal disorder and that symptoms of an intestinal disorder did not manifest in the Southwest Asian Theater, or manifest to a degree of 10 percent or more before December 31, 2016.  Accordingly, the criteria for service connection for an intestinal disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headaches

The Veteran asserts that he experiences recurrent headaches due to service in the Gulf War.  See April 2009 letter; June 2009 VA Form 21-529.  The Veteran specifically contends that headaches began in 1998 or 1994, concurrent with several other ailments that he attributes to Gulf War service.  See id.; June 2009 VA Form 21-4138.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed headache disorder.  The December 2011 VA examiner recorded symptoms including constant head pain, sensitivity to light and sound, and pain on both sides of the head.  On review of these symptoms and an interview with the Veteran regarding past and present symptomatology, the VA examiner opined that the headaches appear to be part of an undiagnosed illness.  As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.

However, as part of an undiagnosed illness, the Board has also considered whether service connection for an undiagnosed illness characterized by headaches is warranted on a presumptive basis.  See 38 C.F.R. § 3.317.  Headaches are not sufficiently like or similar to the chronic multisymptom illnesses contemplated under 38 C.F.R. § 3.317(a)(2)(i)(B) to be considered as such.  The Board finds that the Veteran does not have a qualifying chronic disability characterized by symptoms of a headache disorder, including resulting from an undiagnosed illness, that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

First, the Board finds that an undiagnosed illness characterized by headaches did not manifest while the Veteran was serving in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an undiagnosed illness characterized by headaches.  In addition, the Veteran's earliest estimate of the onset of headaches was 1994, which is more than two years after service separation.  See June 2009 VA Form 21-4138.

Second, the Board finds that headaches have not manifested to a degree of 10 percent or more.  The closest compatible rating criteria - Diagnostic Code 8100, which is used to assign disability evaluations for migraines - provides a 10 percent disability evaluation for migraines with characteristic prostrating attacks averaging one in two months, over several months.  38 C.F.R. § 4.124a (2013).  During the December 2011 VA examination, the Veteran reported "deep" headaches two to three times per week that last between two and three days each, and for which over-the-counter medication cannot help.  The Veteran also reported less severe headaches that occur on a daily basis, but which can be managed with over-the-counter medication.  The Veteran said that these headaches began in early 1990s.  The Veteran did not report characteristic prostrating attacks of migraine headache pain.  However, given the severity of the headache symptoms described to the December 2011 VA examiner, the Board finds that the Veteran's statements as to onset and severity are inconsistent with the other evidence of record.  

Specifically, the Veteran has been inconsistent regarding onset date.  Whereas the Veteran reported an onset date in the early 1990s to the December 2011 VA examiner, the Veteran previously identified an onset date in 1998.  See April 2009 VA Form 21-526.  In addition, the Veteran's description of the severity of his headaches is inconsistent with private treatment records.  Whereas the Veteran described a near-constant headache to the December 2011 VA examiner, several episodes of which cannot be managed by over-the-counter medication, these symptoms were not reported during private physical examinations or medical treatment in November 2001, January 2002, April 2003, May 2003, July 2004, August 2004, September 2004, November 2004, March 2005, April 2005, August 2005, February 2006, March 2006, May 2006, August 2006, January 2007, or May 2007.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Thus, on review of all the evidence, lay and medical, the Board finds that the Veteran's inconsistent statements regarding onset and severity are significant enough to render those statements not credible.  See Pond v. West, 
12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  As such, the Board finds that the evidence does not support a finding that the Veteran's symptoms of an undiagnosed illness characterized by headaches have met or more nearly approximated the criteria for a 10 percent disability rating before December 31, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed headache disorder and headaches did not manifest in the Southwest Asian Theater, or manifest to a degree of 10 percent or more before December 31, 2016.  Accordingly, the criteria for service connection for a headache disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





Service Connection for Fatigue

The Veteran contends that he faces "fatigue issues" that began in 1998.  June 2009 VA Form 21-526.  The Veteran described how, "from 1998 up until around 2007," he "would feel fatigued all of a sudden, without doing anything."  April 2009 letter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran has a currently diagnosed fatigue disorder.  As noted above, the Veteran described fatigue in the past tense, indicating that fatigue symptoms lasted "up until around 2007."  Id.  In a September 2010, the Veteran did not list fatigue among current disabilities he faced, which included PTSD, IBS, headaches, skin condition, joint pains, and sleeping related illness."  Following the January 2010 VA examination, which was conducted after the Veteran submitted the claim for service connection for fatigue issues, the Veteran indicated that the examination was inadequate because he was not evaluated for "sleeping problems, PTSD, or [IBS]."  See March 2011 VA Form 9.  The Veteran was not evaluated for a fatigue disorder.  The evidence does not include any diagnosis of a fatigue disorder.  Thus, on review of all the evidence, which does not include a currently diagnosed fatigue disorder and which indicates that fatigue symptoms subsided in 2007, the Board finds that the Veteran does not have a currently diagnosed fatigue disorder.  As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.

However, the Board has also considered whether service connection for an undiagnosed illness or chronic multisymptom illness characterized by fatigue is warranted on a presumptive basis.  See 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability characterized by fatigue, including resulting from an undiagnosed illness or a chronic multisymptom illness, that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

First, the Board finds that an undiagnosed illness characterized by fatigue did not manifest while the Veteran was serving in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of an undiagnosed illness characterized by fatigue.  Additionally, the Veteran indicated that fatigue symptoms began in 1998, several years after service.  See June 2009 VA Form 21-526.

Second, the Board finds that symptoms of fatigue have not manifested to a degree of 10 percent or more.  The closest comparable rating criteria - Diagnostic Code 6354, which is used to assign disability evaluations for chronic fatigue syndrome - provides a 10 percent disability evaluation for debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which wax and wane but results in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b (2013).  As noted above, the Veteran described how he "would feel fatigued all of a sudden, without doing anything."  April 2009 letter.  The Veteran later described "sudden fatigue issues" without providing further detail.  October 2009 VA Form 21-4128.  The Veteran has not described, and the record does not otherwise reflect, debilitating fatigue or other signs and symptoms which have resulted in periods of incapacitation of any length.  As such, the Board finds that the evidence does not support a finding that the Veteran's symptoms of fatigue have met or more nearly approximated the criteria for a 10 percent disability rating before December 31, 2016.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354.

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed fatigue disorder and fatigue did not manifest in the Southwest Asian Theater, or manifest to a degree of 10 percent or more before December 31, 2016.  Accordingly, the criteria for service connection for a fatigue disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for a Skin Disorder

The Veteran contends that he developed a skin disorder due service in the Gulf War.  Specifically, the Veteran asserts that skin rashes lasting between two and three weeks began in 1998, several years after service.  See April 2009 letter.

Initially, the Board finds that the Veteran has currently diagnosed miscellaneous skin lesions.  VA examination in January 2011 revealed several "small benign lesions which are unrelated to each other."  The VA examiner did not observe a skin rash, but did note the presence of a small wart on the left index finger, a small varicose vein on the right ankle, a small callous on the right foot consistent with shoe rubbing, and a small seborrheic keratosis on the left lower leg.

The Board next finds that there was no in-service skin injury or disease.  Service treatment records do not include any complaints, treatment or symptoms of a skin injury or disease.  In addition, the Veteran stated that skin rashes did not develop until 1998, several years after service.  See April 2009 letter.

The evidence does not support a finding that the miscellaneous skin lesions are related to service.  The January 2010 VA examiner opined that miscellaneous "benign skin lesions [are] not caused by or a result of military service," reasoning that "these are tiny benign lesions found almost universally in adults over age 40."  The VA examiner also noted that there is no evidence of onset during service.  The VA examiner reaffirmed this opinion in a May 2011 addendum opinion, reasserting that the left leg seborrheic keratosis and right ankle varicose vein are very common in adults over age 40.  The right foot callous was attributed to shoe rubbing.  Although the Veteran has asserted that a skin disorder is related to service in the Gulf War, the evidence does not demonstrate that the Veteran has the medical training, knowledge, or experience necessary to render a competent medical opinion relating a skin disorder to service, especially in this context, where there is no in-service skin injury or disease to which it can be related.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

The Board has also considered whether service connection may be presumed under 38 C.F.R. § 3.317.  Here, all current skin disorders have been diagnosed; therefore, there are no remaining skin disorders that warrant analysis under 38 C.F.R. § 3.17, which provides compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's miscellaneous skin lesions are related to active service.  Accordingly, the criteria for service connection for a skin disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Memory Loss

The Veteran asserts that he has experienced memory loss contemporaneous with the onset of the disorders claimed above.  See April 2009 letter.  The Veteran claims that memory loss is due to an undiagnosed illness.  See January 2010 VA examination report.

The Board finds that the Veteran does not have a currently diagnosed memory loss disorder.  The January 2010 VA examination report includes the evaluation of a VA psychologist.  After conducting several tests and discussing past and present symptomatology with the Veteran, the VA psychologist stated that there was "no pathology found, cognitive function felt to be consistent with longterm level of function without evidence to support and change following Gulf War service."  The January 2010 VA examiner reviewed this evaluation and discussed the Veteran with the VA psychologist who provided it.  On review of this evidence, the January 2010 VA examiner reported no diagnosis, observed "no change in longterm cognitive function, that is no change in cognitive function after Gulf War," and added that "there is no other evidence of any undiagnosed illness."  The other evidence of record does not otherwise include a diagnosis of a memory loss disorder.  As previously discussed, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225.

The Board has also considered 38 C.F.R. § 3.317(b) to determine if the Veteran is entitled to service connection on a presumptive basis for symptoms of a memory loss disorder as due to an undiagnosed illness.  Some short term memory loss is not sufficiently like or similar to the chronic multisymptom illnesses contemplated under 38 C.F.R. § 3.317(a)(2)(i)(B) to be considered as such.  The Board finds that the Veteran does not have a qualifying chronic disability characterized by symptoms of a memory loss disorder, including resulting from an undiagnosed illness, that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more.

First, the Board finds that an undiagnosed mental disorder characterized by memory loss did not manifest while the Veteran was serving in the Southwest Asian Theater.  Service treatment records do not include any complaints, treatment, or symptoms of a memory loss disorder or any other neuropsychological disorder.  Moreover, the Veteran has consistently reported that he did not begin experiencing memory loss until 1998, or "the mid 1990's" at the earliest estimation.  See April 2009 letter, January 2011 VA examination report.  In either case, the evidence does not support a finding that memory loss symptoms became manifest in the Southwest Asian Theater.

The Board next finds that an undiagnosed mental disorder characterized by memory loss has not manifested to a degree of 10 percent or more.  Generally, mental disorders are rated under the criteria found in 38 C.F.R. § 4.130 (2013).  Under the criteria for evaluating mental disorders, a 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  As noted above, the January 2010 VA examiner and the VA psychologist with whom he consulted both opined that there is no cognitive impairment inconsistent with longterm cognitive functioning.  No medication or treatment for memory loss symptoms was noted.  Thus, based on the Veteran's subjective complaints of some short term memory loss, and no evidence of cognitive functional loss or medication, the Board finds that some short term memory loss does not meet or more nearly approximate the criteria for a 10 percent disability rating under 38 C.F.R. § 4.130.

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran has a currently diagnosed memory loss disorder, that some short term memory loss manifested in the Southwest Asian Theater, or that some short term memory loss manifested to a degree of 10 percent disabling or more before December 31, 2016.  Accordingly, the criteria for service connection for a memory disorder under a direct or a presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disorder

The Veteran also contends that muscle and joint pain in the knees is related to service in the Gulf War.  See April 2009 letter.  The Veteran lists these ailments among others that began in 1998.  See id.

Initially, the Board finds that the Veteran has current diagnoses of bilateral degenerative joint disease and patellofemoral syndrome in the knees.  These diagnoses were reached by the January 2010 VA examiner and listed in the January 2010 VA examination report.

After reviewing all the evidence, the Board finds that the weight of the evidence, both lay and medical, is against finding a knee injury or disease in service.  The Veteran has not asserted that he injured either knee in service, or that he experienced symptoms of a bilateral knee disorder in service.  Service treatment records do not include any report of a knee injury or disease during service.  

Similarly, the Board finds that symptoms of a bilateral knee disorder were not chronic in service.  The Veteran has made no assertion of chronic knee pain or other symptomatology in service, and service treatment records do not include any complaints, symptoms, or treatment related to the knees.  Thus, on review of all the evidence, lay and medical, the weight of the evidence is against finding that symptoms of a bilateral knee disorder were chronic in service.

The Board next finds that symptoms of bilateral knee degenerative joint disease were not continuous after service separation.  In the April 2009 letter, the Veteran asserted that joint pain in the knees began in 1998, approximately seven years after separation from service.  During the January 2010 VA examination, the Veteran estimated that knee pain began eight years prior and became progressively worse.  At this estimate, symptoms of bilateral degenerative joint disease began in approximately 2002, or nearly 11 years after service separation.  In either instance, the Veteran did not report a history of continuous symptoms of a bilateral knee disorder since service separation.  Thus, on review of all the evidence, lay and medical, the weight of the evidence is against finding that symptoms of a bilateral knee disorder have been continuous since service separation.

Within this same context, the Board finds that bilateral knee degenerative joint disease did not manifest to a compensable degree within one year of service separation.  As noted above, degenerative joint disease was first diagnosed in January 2010, and did not manifest symptoms of knee pain until approximately seven years after service separation, at the earliest estimate.

As the evidence shows no chronic symptoms of bilateral knee degenerative joint disease in service, no continuous symptoms of bilateral knee degenerative joint disease since service separation, and no manifestation of bilateral knee degenerative joint disease within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.303(b).  See 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also considered whether service connection may be presumed under 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability of the knees characterized by muscle and joint pain, including resulting from an undiagnosed illness or chronic multisymptom illness.  Here, all current knee disorders have been diagnosed; therefore, there are no remaining knee disorders that warrant analysis under 38 C.F.R. § 3.17, which provides compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  

Regarding the theory of direct service connection, the Board finds that bilateral knee degenerative joint disease and patellofemoral syndrome are not related to service.  As noted above, the weight of the evidence is against finding a knee injury or disease in service.  Moreover, the January 2010 VA examiner opined that the Veteran's "bilateral knee condition is not caused by or a result of military service."  The VA examiner's rationale included onset of symptoms after service and the absence of any indication of a knee disorder in service treatment records.  The evidence does not demonstrate that the Veteran has the medical training, knowledge, or experience necessary to render a competent medical opinion relating either knee disorder to service, especially in this context, where there is no in-service knee injury or disease to which it can be related.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the either of the Veteran's bilateral knee disorders is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



Service Connection for Right Ankle Disorder

The Veteran has also asserted bilateral ankle pain related to Gulf War service.  See April 2009 letter.  Although service connection has been granted for a left ankle disorder, the issue of service connection for a right ankle disorder beginning in 1998 remains on appeal.  See March 2010 rating decision.

The Board finds that the Veteran has a current right ankle disability.  The January 2010 VA examiner diagnosed chronic right ankle strain after a physical examination, x-ray imaging, and receiving a medical history from the Veteran.

After reviewing all the evidence, the Board finds that the weight of the evidence, both lay and medical, is against finding a right ankle injury or disease in service.  The Veteran has not asserted that he injured the right ankle in service, or that he experienced symptoms of a right ankle disorder in service.  Service treatment records do not include any report of a right ankle injury or disease during service.  

The weight of the evidence is against finding that the chronic right ankle strain disability is related to service.  The January 2010 VA examiner opined that the right ankle disorder "is less likely as not (less than 50/50 probability) caused by or a result of military service.  The opinion was based on onset of symptoms after service and no documentation of right ankle problems in service.  

The Veteran has asserted that right ankle pain is related to service in the Gulf War, and the Board has construed this as an assertion that the chronic right ankle strain disorder is related to service.  However, the evidence does not demonstrate that the Veteran has the medical training, knowledge, or experience necessary to render a competent medical opinion relating the chronic right ankle strain disorder to service, especially in this context, where there is no in-service right ankle injury or disease to which it can be related.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

The Board also considered whether service connection may be presumed under 38 C.F.R. § 3.317.  The Board finds that the Veteran does not have a qualifying chronic disability of the right ankle characterized by muscle and joint pain, including resulting from an undiagnosed illness or chronic multisymptom illness.  Here, all current right ankle disorders have been diagnosed; therefore, there are no remaining right ankle disorders that warrant analysis under 38 C.F.R. § 3.17, which provides compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's currently diagnosed chronic right ankle strain disability is related to service and may not be presumed to be related to service.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a sleeping disorder, including as due to a qualifying chronic disability, is denied.

Service connection for an intestinal disorder, to include IBS, including as due to a qualifying chronic disability, is denied.

Service connection for headaches, including as due to a qualifying chronic disability, is denied.

Service connection for fatigue, including as due to a qualifying chronic disability and/or a result of exposure to mustard gas, is denied.

Service connection for a skin disorder, including as due to a qualifying chronic disability and/or a result of exposure to mustard gas, is denied.

Service connection for memory loss, including as due to a qualifying chronic disability and/or a result of exposure to mustard gas, is denied.

Service connection for a bilateral knee disorder, claimed as bilateral knee muscle and joint pain, including as due to a qualifying chronic disability, is denied.

Service connection for a right ankle disorder, claimed as right ankle muscle and joint pain, including as due to a qualifying chronic disability, is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran's DD Form 214 indicates that he served in the 4th Squadron, 3rd Armored Cavalry Regiment, [Army] Forces Command, and was deployed in Operation Desert Shield/Storm from September 1990 to March 1991.  The Veteran asserts that between January and February 1991 he was exposed to the sight of many Iraqi citizen casualties while performing duties in an area that "had already been hit with bombs [and] missiles," including service along the "Highway of Death" between Kuwait and Basra, Iraq.  See VA Form 21-0781(undated).  The Veteran stated that he remains haunted by these experiences, and that these experiences constitute a "stressor" for purposes of the claim for service connection for PTSD.  See id.  Although a March 2010 VA memo indicates that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the Joint Services Records Research Center (JSRRC), VA has not verified whether the Veteran's unit was deployed during the Gulf War in the capacity described by the Veteran.

The Veteran underwent a VA PTSD examination in April 2011.  The VA examiner explained that the Veteran "suffered a significant psychological trauma during his service and his reaction was one of horror.  The claimed stressor was related to the Veteran's fear of hostile military or terrorist activity."  However, the VA examiner did not provide a PTSD diagnosis, noting that "the severity of the symptoms was sub-threshold for PTSD, and a diagnosis of anxiety disorder [not otherwise specified] would be more appropriate."  The VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder is related to service.  Thus, the Board finds that a remand for a supplemental medical opinion is necessary to assist in determining if diagnosed anxiety disorder is related to any verified in-service events. 

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is REMANDED for the following action:

1.  The RO/AMC should obtain unit histories for the 4th Squadron, 3rd Armored Cavalry Regiment, [Army] Forces Command in order to attempt verification of the Veteran's alleged stressors in the Gulf War, including but not limited to involvement along the "Highway of Death" between Kuwait and Basra, Iraq, in January and/or February 1991.  Any documents received should be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folder.

2.  After the above development has been completed, the RO/AMC should obtain a supplemental VA opinion to address the etiology of currently diagnosed anxiety disorder.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, an examination should be scheduled.  The relevant documents in the claims folder should be made available for review in connection with this request.  The RO/AMC should inform the VA examiner of any combat exposure, stressors, or incidents which have been verified.

The examiner should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that a currently diagnosed psychiatric disorder began during service or is otherwise linked to a verified incident, event, or combat exposure in service?  The examiner should address the anxiety disorder diagnosis provided by the April 2011 VA examiner.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

3.  After all development has been completed, the RO/AMC should readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


